                             Case 5:18-cv-05214-EJD Document 46 Filed 11/12/19 Page 1 of 2



                      1   BAKER BOTTS L.L.P.
                          G. Hopkins Guy, III (SBN 124811)
                      2   hop.guy@bakerbotts.com
                          1001 Page Mill Road
                      3   Building One, Suite 200
                          Palo Alto, CA 94304
                      4   Telephone: 650.739.7500
                          Facsimile: 650.739.7699
                      5
                          Ali Dhanani (pro hac vice)
                      6   ali.dhanani@bakerbotts.com
                          Jennifer Carter (pro hac vice)
                      7   Jennifer.carter@bakerbotts.com
                          910 Louisiana Street
                      8   Houston, TX 77002
                          Telephone: 281.250.2294
                      9   Facsimile: 713.229.2808
                     10   Jamie R. Lynn (pro hac vice)
                          jamie.lynn@bakerbotts.com
                     11   The Warner
BAKER BOTTS L.L.P.




                          1299 Pennsylvania Avenue, NW
                     12   Washington, DC 20004
                          Telephone: 202.639.7700
                     13   Facsimile: 202.639.7890
                     14   Attorneys for Plaintiffs
                     15

                     16                         UNITED STATES DISTRICT COURT
                     17                      NORTHERN DISTRICT OF CALIFORNIA
                     18
                          DISH TECHNOLOGIES L.L.C. AND          Case No. 5:18-cv-05214 - EJD
                     19   SLING TV L.L.C.
                     20                   Plaintiffs,            SUPPLEMENTAL STATUS
                     21
                                                                 REPORT
                              v.
                     22   JADOO TV, INC.,
                     23                   Defendant.
                     24

                     25

                     26

                     27

                     28
                                                                                  SUPPLEMENTAL STATUS REPORT
                                                                                      CASE NO. 5:18-CV-05214 - EJD
                            Case 5:18-cv-05214-EJD Document 46 Filed 11/12/19 Page 2 of 2



                      1                        SUPPLEMENTAL STATUS REPORT
                      2         On August 12, 2019, the Court ordered Plaintiffs to file and serve an
                      3   Updated Joint Status Report addressing whether Plaintiffs intend to seek relief
                      4   from the automatic stay and how that will impact the schedule for the lawsuit.
                      5         Plaintiffs do not intend to seek relief from the automatic stay in this Court at
                      6   this time, but may do so in the next 90 days. Plaintiffs will be mediating with
                      7   Jadoo TV, Inc. for the pending copyright suit against Jadoo TV, Inc. in the Central
                      8   District of California (Case No. 2:18-CV-09768) within the next 90 days. As to
                      9   this case, Plaintiffs have made repeated proposals to Jadoo TV, Inc. to resolve the
                     10   injunctive relief issues, but have yet to receive a viable offer from Jadoo TV, Inc.
                     11   Plaintiffs will continue to evaluate their position on seeking to lift the automatic
BAKER BOTTS L.L.P.




                     12   stay and can update the Court with a supplemental status report regarding this
                     13   issue at the Court’s convenience.
                     14   Dated: November 12, 2019                         Respectfully submitted,
                     15

                     16                                              BAKER BOTTS L.L.P.
                     17

                     18                                              By: /s/ Ali Dhanani ______
                     19                                                   Ali Dhanani
                     20

                     21                                                   Attorneys for Plaintiffs,
                     22                                                   DISH TECHNOLOGIES L.L.C.
                     23                                                   AND SLING TV L.L.C.
                     24

                     25

                     26

                     27

                     28

                                                                                          SUPPLEMENTAL STATUS REPORT
                                                                                              CASE NO. 5:18-CV-05214 - EJD
